                                                                                       
Exhibit 10.2

RUDDICK CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR THE BENEFIT OF
R. STUART DICKSON

              This Ruddick Corporation Supplemental Executive Retirement Plan
("Plan"), approved and adopted this 31st day of March, 2006 ("Effective Date"),
by Ruddick Corporation, a North Carolina corporation headquartered in Charlotte,
North Carolina ("Ruddick"), for the benefit of R. Stuart Dickson ("Executive").

INTRODUCTION

              Ruddick wishes to provide the Executive with additional
supplemental retirement benefits following Executive's retirement from Ruddick's
Board in his capacity as Chairman of the Executive Committee of the Board of
Directors of Ruddick Corporation.  Ruddick will pay the benefits from its
general assets.

             The Plan is intended to be a top-hat plan (i.e., an unfunded
deferred compensation plan maintained for a member of a select group of
management or highly compensated employees) pursuant to Section 201(2),
301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act of 1974
("ERISA").

             This Plan is intended to comply with the requirements of Section
409A of the Internal Revenue Code and the regulations and other guidance issued
thereunder, as in effect from time to time.  To the extent a provision of the
Plan is contrary to or fails to address the requirements of Section 409A of the
Code, the Plan shall be construed and administered as necessary to comply with
such requirements until the Plan is appropriately amended to comply with such
requirements.

Article 1
Definitions

            Whenever used in this Plan, the following words and phrases shall
have the meanings specified:

1.1       "Affiliated Company" means any company controlled by, controlling or
under common control with Ruddick.

1.2       "Board" means the Board of Directors of Ruddick Corporation.

1.3       "Code" means the Internal Revenue Code of 1986, as amended.

1.4       "Committee" means the "SERP Administrative Committee" appointed by the
Board and responsible for administering the Plan as provided for in Articles 3
and 5.

1.5       "Ruddick" means Ruddick Corporation and shall include Ruddick and any
and all of its Affiliated Companies where the context so applies.

 

--------------------------------------------------------------------------------

Article 2
Retirement Benefit

2.1       Retirement Benefit.  Upon Executive's retirement from the Board in the
capacity of Chairman of the Executive Committee of the Board on March 31, 2006,
Ruddick will pay Executive the sum of Ninety Eight Thousand and 00/100 Dollars
($98,000.00) per year to be paid in equal monthly installments of Eight Thousand
One Hundred Sixty Six and 67/100 Dollars ($8,166.67) beginning on April 1, 2006
until Executive's death.

Article 3
Claims and Review Procedures

3.1       Claims Procedure.  The Committee shall notify any person or entity
that makes a claim against the Plan ("Claimant") in writing, within 90 days of
Claimant's written application for benefits, of his or her eligibility or
noneligibility for benefits under the Plan.  If the Committee determines that
the Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of the Plan on which the denial is based, (3) a description of any
additional information or material necessary for the Claimant to perfect his or
her claim, and a description of why it is needed, and (4) an explanation of the
Plan's claims review procedure and other appropriate information as to the steps
to be taken if the Claimant wishes to have the claim reviewed.  If the Committee
determines that there are special circumstances requiring additional time to
make a decision, the Committee shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional 90 days.

3.2       Review Procedure.  If the Claimant is determined by the Committee not
to be eligible for benefits, or if the Claimant believes that he or she is
entitled to greater or different benefits, the Claimant shall have the
opportunity to have such claim reviewed by the Committee by filing a petition
for review with the Committee within 60 days after receipt of the notice issued
by the Committee.  Said petition shall state the specific reasons which the
Claimant believes entitle him to benefits or to greater or different benefits. 
Within 60 days after receipt by the Committee of the petition, the Committee
shall afford the Claimant (and counsel, if any) an opportunity to present his or
her position to the Committee verbally or in writing.  Claimant (or counsel)
shall have the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits, and shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant's claim.  The
review shall take into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  The Committee shall notify the Claimant of its decision in
writing within the 60-day period, stating specifically the basis of its
decision, written in a manner calculated to be understood by the Claimant and
the specific provisions of the Plan on which the decision is based.  If, because
of the need for a hearing, the 60-day period is not sufficient, the decision may
be deferred for up to another 60 days at the election of the Committee, but
notice of this deferral shall be given to the Claimant.

                                                                                        
2

--------------------------------------------------------------------------------

Article 4
Amendment and Termination

4.1       Amendment.  The Board shall have the right to amend this Plan at any
time; provided that such amendment may not result in acceleration of the payment
of benefits under the Plan. 

4.2       Termination.  The Board shall have the right to terminate this Plan
and to accelerate the payment of benefits under the Plan in accordance with
Section 409A of the Code and related treasury regulations and other guidance
issued under Section 409A as follows:

> (i)         if all plans or arrangements of a similar type that cover or
> benefit employees are terminated; or
> 
> (ii)        upon a Change in Control as defined in Code Section 409A and
> related regulations or similar guidance; or
> 
> (iii)       upon Ruddick's bankruptcy or dissolution.

Article 5
Miscellaneous

5.1       Binding Effect.  This Plan shall bind the Executive and Ruddick, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

5.2       Non-Transferability.  Benefits under this Plan cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

5.3       Successors. This Plan is personal to the Executive, and, without the
prior written consent of Ruddick, shall not be assignable by the Executive. 
This Plan shall inure to the benefit of and be binding upon Ruddick and its
successors and assigns.  Subject to the following sentences of this Section 5.3,
this Plan shall not be assignable by Ruddick without the prior written consent
of the Executive.  Ruddick will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Ruddick to assume expressly
and agree to perform this Plan in the same manner and to the same extent that
Ruddick would be required to perform it if no such succession had taken place. 
"Ruddick" means Ruddick Corporation as hereinbefore defined and any successor to
its business and/or assets as aforesaid that assumes and agrees to perform this
Plan by operation of law or otherwise.

5.4       Applicable Law.  The Plan and all rights hereunder shall be governed
by the laws of the State of North Carolina, without regard to principles of
conflicts of laws.

                                                                                  
3

--------------------------------------------------------------------------------


5.5       Unfunded Arrangement.  The Executive and beneficiary are general
unsecured creditors of Ruddick for the payment of benefits under this Plan.  The
benefits represent the mere promise by Ruddick to pay such benefits.  The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors.

5.6       Entire Plan.  This Plan constitutes the entire agreement between
Ruddick and the Executive as to the subject matter hereof.  No rights are
granted to the Executive by virtue of this Plan other than those specifically
set forth herein.  From and after the Effective Date, this Plan shall supersede
any other agreement between the parties with respect to the subject matter
hereof.

5.7       Administration and Recordkeeping Authority.  Except as otherwise
specifically provided herein, the Committee shall have the sole responsibility
for and the sole control of the operation, administration, and recordkeeping of
this Plan and shall have the power and authority to take all action and to make
all decisions and interpretations that may be necessary or appropriate in order
to administer and operate the Plan, including, without limiting the generality
of the foregoing, the power, duty, and responsibility to:

> (i)         Resolve and determine all disputes or questions arising under the
> Plan, including the power to determine the rights of the Executive, and to
> remedy any ambiguities, inconsistencies, or omissions in the Plan;
> 
> (ii)        Adopt such rules of procedure and regulations as in its opinion
> may be necessary for the proper and efficient administration of the Plan and
> as are consistent with the Plan;
> 
> (iii)       Implement the Plan in accordance with its terms;
> 
> (iv)       Establish and revise the method of accounting for the Plan; and
> 
> (v)        Maintain a record of benefit payments.

5.8       Named Fiduciary. The Committee shall be the named fiduciary and plan
administrator under the Plan.  The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the Plan
including the employment of advisors and the delegation of ministerial duties,
administration or recordkeeping to qualified individuals or third parties.

5.9       Captions.  The captions of this Plan are not part of the provisions
hereof and shall have no force or effect.

5.10     Severability.  The invalidity or unenforceability of any provision of
this Plan shall not affect the validity or enforceability of any other provision
of this Plan.

                                                                                    

4



--------------------------------------------------------------------------------


             IN WITNESS WHEREOF, a duly authorized Ruddick officer has signed
this Plan.
 

RUDDICK CORPORATION

 

 

  /s/   JOHN B. WOODLIEF                              
By:  John B. Woodlief, Vice President -
       Finance and Chief Financial Officer